0Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment
	The instant patent application, 16/946,779 filed July 6, 2020, is presented for Consideration and Examination.  
After a thorough review of the provided Information Disclosure Statement, and the included references, the claimed subject matter, consisting of claims 1-20, and a thorough review of the pertinent prior art categories, claims 1-20 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Because the best art of record, or that encountered in searching the invention, fails to explicitly teach or suggest (in example below, for claim 1):
1. 	A method implemented by one or more processors, the method comprising:
for each of a plurality of identified user accounts:
generating a corresponding quality measure;
generating a corresponding popularity measure;
identifying a plurality of corresponding values for defined
features, wherein the corresponding values are specific to the user
account;
generating a plurality of training instances that each include:
 		input that includes the corresponding values for a corresponding
one of the user accounts, and
labeled outputs of the corresponding quality measure and the
corresponding popularity measure, for the corresponding one of the user
accounts;
training, using the training instances, a model to generate predicted
measures by processing the defined features, wherein training the model
 	comprises:
 		for each of the training instances:
processing, using the model, the input of the training
instance to generate a corresponding predicted measure, and
generating a corresponding loss based on evaluating the
corresponding predicted measure based on the labeled outputs of the training instance, including both the corresponding quality measure and the corresponding popularity measure; and
updating the model based on the corresponding losses.

Any comments necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        8-26-2022